

116 HR 6674 IH: Medicare Crisis Program Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6674IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Jayapal (for herself, Mr. Kennedy, Mr. Blumenauer, Ms. Clarke of New York, Mr. Cohen, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Mr. Espaillat, Mr. Hastings, Mrs. Hayes, Ms. Jackson Lee, Mr. Khanna, Ms. Lee of California, Mr. Lowenthal, Mr. McGovern, Ms. Meng, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Ms. Pingree, Ms. Pressley, Mr. Raskin, Ms. Schakowsky, Mr. Soto, Mr. Takano, Ms. Tlaib, Mr. Vargas, Mr. Welch, Ms. Gabbard, Mr. Engel, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure access to affordable, comprehensive health insurance benefits for certain uninsured individuals during the COVID–19 emergency, and to ensure adequate coverage of treatments for COVID–19 under the Medicare and Medicaid programs and under group health plans and group or individual health insurance coverage, and for other purposes.1.Short titleThis Act may be cited as the Medicare Crisis Program Act of 2020.IMedicare101.COVID–19 Medicare enrollment option(a)In generalTitle XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) is amended by adding at the end the following new section:1899C.COVID–19 Medicare enrollment option (a)Option(1)EligibilityEvery individual who meets the requirements described in paragraph (2) shall be eligible to enroll under this section.(2)RequirementsFor purposes of paragraph (1), the requirements described in this paragraph are the following:(A)The individual—(i)experienced a loss of, or reduction in, employment during the specified period (as defined in subsection (h)) and was approved for unemployment benefits relating to such loss or reduction in the State in which such individual resides; or(ii)is the spouse, child, or other dependent of an individual described in clause (i).(B)The individual is not—(i)otherwise entitled to benefits under part A or eligible to enroll under part A or part B;(ii)enrolled under a Federal health care program (as defined in section 1128B(f)) or the program established under chapter 89 of title 5, United States Code; (iii)enrolled under an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986), but only if such plan—(I)includes the essential health benefits package (as defined in section 1302(a) of the Patient Protection and Affordable Care Act); and(II)the employee’s required contribution (within the meaning of section 5000A(e)(1)(B) of such Code, except that such contribution shall be determined with respect to self-only or family coverage, as applicable to the employee) with respect to the plan does not exceed the percentage specified in section 36B(c)(2)(C)(i)(II) of such Code for the applicable year; or(iv)enrolled under a qualified health plan (as defined in section 1301(a) of such Act). (3)BenefitsAn individual enrolled under this section is entitled to the same benefits under this title as an individual who is entitled to benefits under part A and enrolled under part B and, at the option of the individual, eligible for prescription drug benefits under part D.(b)Enrollment and coverage periodsThe Secretary shall establish enrollment and coverage periods for individuals who enroll under this section. A coverage period with respect to an individual enrolled under this section shall be retroactive to the date on which the individual experienced the loss or reduction described in subsection (a)(2)(A)(i).(c)Enrollment premium(1)Amount of monthly premiumsThere shall be no monthly premium for an individual enrolled under this section except as provided in paragraph (2).(2)Premium for optional part D benefitsIn the case an individual enrolled under this section elects to receive coverage under a prescription drug plan under part D, there shall be a monthly premium with respect to such individual in an amount determined appropriate by the Secretary.(d)Payment of premiums(1)PaymentPremiums for enrollment under this section shall be paid to the Secretary at such times, and in such manner, as the Secretary determines appropriate.(2)DepositAmounts collected by the Secretary under this section shall be deposited in the Medicare COVID–19 Trust Fund established under subsection (e).(e)Medicare COVID–19 Trust Fund(1)In generalThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the Medicare COVID–19 Trust Fund (in this subsection referred to as the Trust Fund). The Trust Fund shall consist of such gifts and bequests as may be made and such amounts as may be deposited in, or appropriated to, such fund as provided in this title.(2)PremiumsPremiums collected under subsection (d) shall be transferred to the Trust Fund.(3)Incorporation of ProvisionsSubsections (b) through (i) of section 1841 shall apply with respect to the Trust Fund and this title in the same manner as they apply with respect to the Federal Supplementary Medical Insurance Trust Fund and part B, respectively, except that in applying such section 1841, any reference in such section to this part shall be construed to be a reference to this section and any reference in section 1841(h) to section 1840(d) and in section 1841(i) to sections 1840(b)(1) and 1842(g) are deemed to be references to comparable authority exercised under this section.(f)Termination of coverageCoverage of an individual enrolled under this section shall terminate on the earliest of the following:(1)The date on which the individual becomes entitled to benefits under part A or eligible to enroll under such part A or part B (as determined without regard to this section).(2)The date on which the individual becomes enrolled in coverage described in any of clauses (ii) through (iv) of subsection (a)(2)(B) (as determined without regard to this section).(3)The end of the specified period (as defined in subsection (h)) with respect to such individual.(g)Enrollment information(1)GuidanceThe Secretary of Labor shall publish guidance for States with respect to information to be included by States on unemployment portals for purposes of facilitating enrollment of individuals under this section.(2)Provision of information to CMSIn the case of a claim for unemployment benefits submitted to a State that indicates that the individual may be eligible for enrollment under this section, the State shall provide such information regarding such individual as the Secretary may specify to the Secretary.(3)Online enrollmentThe Secretary shall create an online application form to facilitate enrollment under this section.(h)Specified period(1)In generalIn this section, the term specific period means, with respect to an individual residing in a State, the date beginning on the first day of the emergency period (as described in section 1135(g)(1)(B)) and ending on the date that is 3 months after the first day occurring on or after the date of the enactment of this section that the average unemployment rate for the 12-month period ending on such first day—(A)in such State is not more than 2 percentage points higher that the average unemployment rate in such State during the period consisting of October 1 through December 31 of 2019; and(B)in the United States is not more than 2 percentage points higher than the average unemployment rate in the United States during the period consisting of October 1 through December 31 of 2019.(2)NoticeIn the case of an individual enrolled under this section, if the specified period with respect to such individual ends while such individual is so enrolled, the Secretary shall provide notice to such individual of the end of such period and an explanation that coverage under this section shall terminate with respect to such individual not later than the date that is 3 months after the end of such period. (i)FundingThere is appropriated, out of any monies in the Treasury not otherwise obligated, to the Trust Fund described in subsection (e) such sums as may be necessary to carry out this section (including for the payment of part A and part B benefits for individuals enrolled under this section)..(b)MedigapSection 1882 of the Social Security Act is amended by adding at the end the following new subsection:(aa)Development of New Standards for Certain Medicare Supplemental Policies relating to COVID–19 enrollment optionThe Secretary shall request the National Association of Insurance Commissioners to review and revise the standards for benefit packages described in subsection (p)(1), to otherwise update standards to include requirements for each medicare supplemental policy that offers such a policy in a State, with respect to each year, to accept every individual in the State who is enrolled pursuant to section 1899C and who applies for such coverage for such year if the individual applies for enrollment in such policy during the 30-day period following the date of enrollment pursuant to section 1899C and to accept every such individual during a period of transition from enrollment pursuant to such section to enrollment under this title pursuant to eligibility other than under such section. Such revisions shall be made consistent with the rules applicable under subsection (p)(1)(E) with the reference to the 1991 NAIC Model Regulation deemed a reference to the NAIC Model Regulation as published in the Federal Register on December 4, 1998, and as subsequently updated by the National Association of Insurance Commissioners to reflect previous changes in law and the reference to date of enactment of this subsection deemed a reference to the date of enactment of this subsection (aa)..102.Holding Medicare beneficiaries harmless for specified COVID–19 treatment services furnished under part A or part B of the Medicare program(a)In generalNotwithstanding any other provision of law, in the case of a specified COVID–19 treatment service (as defined in subsection (b)) furnished to an individual entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or enrolled under section 1899C of the Social Security Act for which payment is made under such part A or such part B, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall provide that—(1)any cost sharing required (including any deductible, copayment, or coinsurance) applicable to such individual under such part A or such part B with respect to such item or service is paid by the Secretary; (2)the provider of services or supplier (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)) does not hold such individual liable for such requirement; and(3)no prior authorization or other utilization management requirement is applied with respect to such service.(b)Definition of specified COVID–19 treatment servicesFor purposes of this section, the term specified COVID–19 treatment service means any item or service—(1)relating to the treatment or diagnosis of COVID–19;(2)furnished to an individual in an emergency department where such individual presents with COVID–19 symptoms; or(3)in the case of an individual furnished a test for COVID–19 or diagnosed with COVID–19, furnished during the same episode of care as such test or diagnosis, regardless of setting.(c)Recovery of cost-Sharing amounts paid by the Secretary in the case of supplemental insurance coverage(1)In generalIn the case of any amount paid by the Secretary pursuant to subsection (a)(1) that the Secretary determines would otherwise have been paid by a group health plan or health insurance issuer (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)), a private entity offering a medicare supplemental policy under section 1882 of the Social Security Act (42 U.S.C. 1395ss), any other health plan offering supplemental coverage, a State plan under title XIX of the Social Security Act, or the Secretary of Defense under the TRICARE program, such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense, as applicable, shall pay to the Secretary, not later than 1 year after such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense receives a notice under paragraph (3), such amount in accordance with this subsection.(2)Required informationNot later than 9 months after the date of the enactment of this Act, each group health plan, health insurance issuer, private entity, other health plan, State plan, and Secretary of Defense described in paragraph (1) shall submit to the Secretary such information as the Secretary determines necessary for purposes of carrying out this subsection. Such information so submitted shall be updated by such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense, as applicable, at such time and in such manner as specified by the Secretary.(3)Review of claims and notificationThe Secretary shall establish a process under which claims for items and services for which the Secretary has paid an amount pursuant to subsection (a)(1) are reviewed for purposes of identifying if such amount would otherwise have been paid by a plan, issuer, private entity, other health plan, State plan, or Secretary of Defense described in paragraph (1). In the case such a claim is so identified, the Secretary shall determine the amount that would have been otherwise payable by such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense and notify such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense of such amount.(4)EnforcementThe Secretary may impose a civil monetary penalty in an amount determined appropriate by the Secretary in the case of a plan, issuer, private entity, other health plan, or State plan that fails to comply with a provision of this section. The provisions of section 1128A of the Social Security Act shall apply to a civil monetary penalty imposed under the previous sentence in the same manner as such provisions apply to a penalty or proceeding under subsection (a) or (b) of such section. (d)FundingThe Secretary shall provide for the transfer to the Centers for Medicare & Medicaid Program Management Account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Trust Fund (in such portions as the Secretary determines appropriate) $100,000,000 for purposes of carrying out this section.(e)ReportNot later than 3 years after the date of the enactment of this Act, the Inspector General of the Department of Health and Human Services shall submit to Congress a report containing an analysis of amounts paid pursuant to subsection (a)(1) compared to amounts paid to the Secretary pursuant to subsection (c).(f)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of this section by program instruction or otherwise.103.Coverage of treatments for COVID–19 at no cost sharing under the Medicare Advantage program(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended by adding at the end the following new clause:(vii)Special coverage rules for specified COVID–19 treatment servicesNotwithstanding clause (i), in the case of a specified COVID–19 treatment service (as defined in section 102(b) of the Medicare Crisis Program Act of 2020) that is furnished during a plan year occurring during any portion of the emergency period defined in section 1135(g)(1)(B) beginning on or after the date of the enactment of this clause, a Medicare Advantage plan may not, with respect to such service, impose—(I)any cost-sharing requirement (including a deductible, copayment, or coinsurance requirement); and(II)any prior authorization or other utilization management requirement.A Medicare Advantage plan may not take the application of this clause into account for purposes of a bid amount submitted by such plan under section 1854(a)(6). .(b)Reimbursement of Medicare Advantage plans for elimination of cost sharingSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended by adding at the end the following new subsection:(p)Additional payment To account for cost sharing elimination for COVID–19 treatment services(1)In generalA Medicare Advantage plan shall notify the Secretary of the total dollar amount of cost sharing that, but for the application of section 1852(a)(1)(B)(vii), would have been required under such plan for specified COVID–19 treatment services (as defined in section 70202(b) of the Take Responsibility for Workers and Families Act) furnished during a plan year described in such section to individuals enrolled in the plan. The Secretary shall make periodic and timely payments in accordance with this subsection to such plan that, in the aggregate, equal such total dollar amount.(2)Timing of paymentPayments by the Secretary under this subsection shall be made beginning March 1, 2021, for amounts described in such paragraph that would have been required under such plan for specified COVID–19 treatment services furnished during plan year 2020. Payments by the Secretary under this subsection for such amounts that would have been so required under such plan for such services furnished during a plan year subsequent to plan year 2020 shall be made beginning March 1 of the plan year following such subsequent plan year. (3)Non-applicationSection 1853(c)(7) shall not apply with respect to the application of this subsection.(4)AppropriationThere are transferred to the Centers for Medicare & Medicaid Program Management Fund, out of any monies in the Treasury not otherwise obligated, such sums as may be necessary to the Secretary for purposes of making payments under this subsection..(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.104.Guaranteed issue of certain Medigap policies(a)Guaranteed issue of Medigap policies to all Medigap-Eligible Medicare beneficiaries(1)In generalSection 1882(s) of the Social Security Act (42 U.S.C. 1395ss(s)) is amended—(A)in paragraph (2)(A), by striking 65 years of age or older and is enrolled for benefits under part B and inserting entitled to, or enrolled for, benefits under part A and enrolled for benefits under part B;(B)in paragraph (2)(D), by striking who is 65 years of age or older as of the date of issuance and;(C)in paragraph (3)(B)(ii), by striking is 65 years of age or older and; and(D)in paragraph (3)(B)(vi), by striking at age 65.(2)Additional enrollment period for certain individuals(A)One-time enrollment period(i)In generalIn the case of a specified individual, the Secretary shall establish a one-time enrollment period described in clause (iii) during which such an individual may enroll in any medicare supplemental policy of the individual’s choosing.(ii)ApplicationThe provisions of—(I)paragraph (2) of section 1882(s) of the Social Security Act (42 U.S.C. 1395ss(s)) shall apply with respect to a specified individual who is described in subclause (I) of subparagraph (B)(iii) as if references in such paragraph (2) to the 6-month period described in subparagraph (A) of such paragraph were references to the one-time enrollment period established under clause (i); and(II)paragraph (3) of such section shall apply with respect to a specified individual who is described in subclause (II) of subparagraph (B)(iii) as if references in such paragraph (3) to the period specified in subparagraph (E) of such paragraph were references to the one-time enrollment period established under clause (i).(iii)PeriodThe enrollment period established under clause (i) shall be the 6-month period beginning on January 1, 2024.(B)Specified individualFor purposes of this paragraph, the term specified individual means an individual who—(i)is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) pursuant to section 226(b) or section 226A of such Act (42 U.S.C. 426(b); 426–1);(ii)is enrolled for benefits under part B of such Act (42 U.S.C. 1395j et seq.); and(iii)(I)would not, but for the amendments made by subparagraphs (A) and (B) of paragraph (1) and the provisions of this paragraph (if such provisions applied to such individual), be eligible for the guaranteed issue of a medicare supplemental policy under paragraph (2) of section 1882(s) of such Act (42 U.S.C. 1395ss(s)); or(II)would not, but for the amendments made by subparagraphs (C) and (D) of paragraph (1) and the provisions of this paragraph (if such provisions applied to such individual), be eligible for the guaranteed issue of a medicare supplemental policy under paragraph (3) of such section.(C)Outreach plan(i)In generalThe Secretary shall develop an outreach plan to notify specified individuals of the one-time enrollment period established under subparagraph (A).(ii)ConsultationIn implementing the outreach plan developed under clause (i), the Secretary shall consult with consumer advocates, brokers, insurers, the National Association of Insurance Commissioners, and State Health Insurance Assistance Programs.(3)Effective dateThe amendments made by paragraph (1) shall apply to medicare supplemental policies effective on or after the date of the enactment of this Act.(b)Guaranteed issue of Medigap policies for Medicare Advantage enrollees(1)In generalSection 1882(s)(3) of the Social Security Act (42 U.S.C. 1395ss(s)(3)), as amended by subsection (a), is further amended—(A)in subparagraph (B), by adding at the end the following new clause:(vii)The individual—(I)was enrolled in a Medicare Advantage plan under part C for not less than 12 months;(II)subsequently disenrolled from such plan;(III)elects to receive benefits under this title through the original Medicare fee-for-service program under parts A and B; and(IV)has not previously elected to receive benefits under this title through the original Medicare fee-for-service program pursuant to disenrollment from a Medicare Advantage plan under part C.;(B)by striking subparagraph (C)(iii) and inserting the following:(iii)Subject to subsection (v)(1), for purposes of an individual described in clause (vi) or (vii) of subparagraph (B), a medicare supplemental policy described in this subparagraph shall include any medicare supplemental policy.; and(C)in subparagraph (E)—(i)in clause (iv), by striking and at the end;(ii)in clause (v), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new clause—(vi)in the case of an individual described in subparagraph (B)(vii), the annual, coordinated election period (as defined in section 1851(e)(3)(B)) or a continuous open enrollment period (as defined in section 1851(e)(2)) during which the individual disenrolls from a Medicare Advantage plan under part C..(2)Effective dateThe amendments made by paragraph (1) shall apply to medicare supplemental policies effective on or after the date of the enactment of this Act.105.Requiring coverage under Medicare PDPs and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies(a)Coverage requirement(1)In generalSection 1860D–4(b)(3) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at the end the following new subparagraph:(I)Required inclusion of drugs intended to treat COVID–19(i)In generalNotwithstanding any other provision of law, a PDP sponsor offering a prescription drug plan shall, with respect to a plan year, any portion of which occurs during the period described in clause (ii), be required to—(I)include in any formulary—(aa)all covered part D drugs with a medically accepted indication (as defined in section 1860D–2(e)(4)) to treat COVID–19 that are marketed in the United States; and(bb)all drugs authorized under section 564 or 564A of the Federal Food, Drug, and Cosmetic Act to treat COVID–19; and(II)not impose any prior authorization or other utilization management requirement with respect to such drugs described in item (aa) or (bb) of subclause (I) (other than such a requirement that limits the quantity of drugs due to safety).(ii)Period describedFor purposes of clause (i), the period described in this clause is the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section)..(b)Elimination of cost sharing(1)Elimination of cost sharing for drugs intended to treat COVID–19 under standard and alternative prescription drug coverageSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended—(A)in subsection (b)—(i)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage;(ii)in paragraph (2)—(I)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8);(II)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and(III)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8);(iii)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and(iv)by adding at the end the following new paragraph:(8)Elimination of cost-sharing for drugs intended to treat COVID–19The coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing requirement for drugs described in section 1860D–4(b)(3)(I)(i)(I) with respect to a plan year, any portion of which occurs during the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).; and(B)in subsection (c), by adding at the end the following new paragraph:(4)Same elimination of cost-sharing for drugs intended to treat COVID–19The coverage is in accordance with subsection (b)(8)..(2)Elimination of cost sharing for drugs intended to treat COVID–19 dispensed to individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended—(A)in paragraph (1)—(i)in subparagraph (D)—(I)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(II)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and(ii)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).; and(B)in paragraph (2)—(i)in subparagraph (B), by striking A reduction and inserting Subject to subparagraph (F), a reduction; (ii)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution;(iii)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and(iv)by adding at the end the following new subparagraph:(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8)..(c)LIS eligibilitySection 1860D–14(a)(3)(C)(i) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)(C)(i)) is amended by inserting and any amounts received from a State as unemployment benefits after furnished in kind. (d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.106.Medicare special enrollment period for individuals residing in COVID–19 emergency areas(a)In generalSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at the end the following new paragraph:(5)(A)In the case of an individual who—(i)is eligible under section 1836 to enroll in the medical insurance program established by this part; (ii)has elected not to enroll (or to be deemed enrolled) under such section during an enrollment period; and(iii)during the emergency period (as described in section 1135(g)(1)(B)), is residing in an emergency area (as described in such section),there shall be a special enrollment period described in subparagraph (B). (B)The special enrollment period referred to in subparagraph (A) is, with respect to an individual residing in a State, the period that begins on the date of the enactment of this paragraph and ends on the date that is 3 months after the first day occurring on or after the date of the enactment of this paragraph that the average unemployment rate for the 12-month period ending on such first day—(i)in such State is not more than 2 percentage points higher that the average unemployment rate in such State during the period consisting of October 1 through December 31 of 2019; and(ii)in the United States is not more than 2 percentage points higher that the average unemployment rate in the United States during the period consisting of October 1 through December 31 of 2019..(b)Coverage period for individuals transitioning from other coverageSection 1838(e) of the Social Security Act (42 U.S.C. 1395q(e)) is amended—(1) by striking pursuant to section 1837(i)(3) or 1837(i)(4)(B)— and inserting the following: pursuant to—(1)section 1837(i)(3) or 1837(i)(4)(B)—;(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems to the right;(3)by striking the period at the end of the subparagraph (B), as so redesignated, and inserting ; or; and(4)by adding at the end the following new paragraph:(2)section 1837(i)(5), the coverage period shall begin on the first day of the month following the month in which the individual so enrolls..(c)No increase in premiumsSection 1839(b) of such Act (42 U.S.C. 1395r(b)) is amended in the first sentence, by inserting , (i)(5), after subsection (i)(4).107.Special Medicare rules during the COVID–19 emergency(a)PremiumsNotwithstanding any other provision of law, the Secretary shall provide that an individual entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is not required to pay any premium under such part A or part B (if any would otherwise be applicable) for any month occurring during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(b)Cost-Sharing requirementsNotwithstanding any other provision of law, with respect to items and services furnished during a month occurring during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) to an individual entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including an individual enrolled under section 1899C of such Act, the Secretary of Health and Human Services shall ensure that the aggregate amount of any cost-sharing requirements (including any deductibles, copayments, or coinsurance) applicable under such part A or part B (or, in the case of an individual enrolled under part C of such title, under such part C if such item or service would have been covered under such part A or B) to such individual with respect to such items and services furnished during such month does not exceed 5 percent of such individual’s income during such month. The Secretary shall pay to the entity furnishing such item or service the amount of any such requirement that would be payable to such entity but for application of the previous sentence.108.National clearinghouse for COVID–19 personal protective equipment and other medical supplies(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a national clearinghouse for COVID–19 personal protective equipment and other medical supplies (in this section referred to as the clearinghouse) through which the Secretary shall provide for the purchase, in accordance with subsection (b), of personal protective equipment and other medical items necessary for the diagnosis or treatment of COVID–19 (including respirator masks, ventilators, gloves, bodysuits, safety glasses, eye protection, and isolation gowns) and the distribution of such equipment and items in accordance with subsection (c).(b)Purchase of equipment and itemsThe Secretary shall provide for the purchase of equipment and items described in subsection (a) for the clearinghouse through direct negotiations with entities selling such equipment or items. Any such purchase shall be made at a rate not exceeding the amount payable for such equipment or items by the Secretary of Veterans Affairs.(c)DistributionThe Secretary shall provide for the distribution of equipment and items purchased for the clearinghouse to health care providers enrolled under section 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) based on the demonstrated need of such providers for such equipment and items.(d)ReportThe Secretary shall submit to Congressional Oversight Commission established under section 4020 of division A of the CARES Act and publish on a public website a monthly report on expenditures under this section and distribution of equipment and items made through the clearinghouse. Such report shall include a breakdown of the geographic distribution of such equipment and items and a specification of the types of expenditures made under this section. IIMedicaid and CHIP201.Medicaid coverage at no cost sharing of COVID–19 vaccine and treatment(a)Medicaid(1)In generalSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended—(A)by striking and (D) and inserting (D); and(B)by striking the semicolon at the end and inserting ; (E) a COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine; and (F) specified COVID–19 treatment services (as defined in section 102(b) of the Medicare Crisis Program Act of 2020);. (2)Prohibition of cost sharing(A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended—(i)in subparagraph (F), by striking or at the end; (ii)in subparagraph (G), by striking ; and and inserting , or; and(iii)by adding at the end the following subparagraphs:(H)a COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine; or(I)any specified COVID–19 treatment service (as defined in section 102(b) of the Medicare Crisis Program Act of 2020); and.(B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended— (i)in clause (xi), by striking any visit and inserting any service; and(ii)by adding at the end the following clauses:(xii)A COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine.(xiii)A specified COVID–19 treatment service (as defined in section 102(b) of the Medicare Crisis Program Act of 2020)..(C)ClarificationThe amendments made by this subsection shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States.(b)State pediatric vaccine distribution programSection 1928 of the Social Security Act (42 U.S.C. 1396s) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking ; and and inserting a semicolon;(B)in subparagraph (B), by striking the period and inserting ; and; and(C)by adding at the end the following subparagraph: (C)each vaccine-eligible child (as defined in subsection (b)) is entitled to receive a COVID–19 vaccine from a program-registered provider (as defined in subsection (h)(8)) without charge for— (i)the cost of such vaccine; or(ii)the administration of such vaccine.;(2)in subsection (c)(2)—(A)in subparagraph (C)(ii), by inserting , but may not impose a fee for the administration of a COVID–19 vaccine before the period; and(B)by adding at the end the following subparagraph:(D)The provider will provide and administer an approved COVID–19 vaccine to a vaccine-eligible child in accordance with the same requirements as apply under the preceding subparagraphs to the provision and administration of a qualified pediatric vaccine to such a child.; and(3)in subsection (d)(1), in the first sentence, by inserting , including with respect to a COVID–19 vaccine licensed under section 351 of the Public Health Service Act before the period.(c)CHIP(1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)), as amended by section 6004(b)(1) of the Families First Coronavirus Response Act, is amended by adding at the end the following paragraph: (11)Coverage of COVID–19 vaccines and treatmentThe child health assistance provided to a targeted low-income child shall include coverage of—(A)any COVID–19 vaccine licensed under section 351 of the Public Health Service Act and the administration of such vaccine; and(B)a specified COVID–19 treatment service (as defined in section 102(b) of the Medicare Crisis Program Act of 2020)..(2)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)), as amended by section 6004(b)(3) of the Families First Coronavirus Response Act, is amended—(A)in the paragraph header, by inserting a COVID–19 vaccine, COVID–19 treatment, before or pregnancy-related assistance; and(B)by striking visits described in section 1916(a)(2)(G), or and inserting services described in section 1916(a)(2)(G), vaccines described in section 1916(a)(2)(H), items or services described in section 1916(a)(2)(I), or.(d)Conforming amendmentsSection 1937 of the Social Security Act (42 U.S.C. 1396u–7) is amended— (1)in subsection (a)(1)(B), by inserting , under subclause (XXIII) of section 1902(a)(10)(A)(ii), after section 1902(a)(10)(A)(i); and(2)in subsection (b)(5), by adding before the period the following: , and, effective on the date of the enactment of the Medicare Crisis Program Act of 2020, must comply with subparagraphs (F) through (I) of subsections (a)(2) and (b)(2) of sections 1916 and 1916A.(e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply with respect to a COVID–19 vaccine beginning on the date that such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262).202.Increasing the temporary increase of Medicaid FMAP during the COVID–19 emergency(a)In generalSection 6008(a) of the Families First Coronavirus Response Act (Public Law 116–127) is amended by striking 6.2 and inserting 13.(b)Extension of period of applicabilitySection 6008 of such Act is amended—(1)in subsection (a), by striking such emergency period and inserting the specified period (as defined in subsection (d));(2)in subsection (b)(3)—(A)by striking the emergency period and inserting the specified period (as defined in subsection (d)); and(B)by striking such emergency period and inserting such specified period; and(3)by adding at the end the following new subsection:(d)Specified periodIn this section, the term specified period means, with respect to a State, including the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, the period beginning on the first day of the emergency period described in subsection (a) and ending on the date that is 3 months after the first day occurring on or after the date of the enactment of this section that the average unemployment rate for the 12-month period ending on such first day—(1)in such State is not more than 2 percentage points higher that the average unemployment rate in such State during the period consisting of October 1 through December 31 of 2019; and(2)in the United States is not more than 2 percentage points higher that the average unemployment rate in the United States during the period consisting of October 1 through December 31 of 2019..203.Increasing Federal support to State Medicaid programs during economic downturns(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), by striking and (ff) and inserting (ff), and (gg); and(2)by adding at the end the following new subsection:(gg)Increased FMAP during economic downturns(1)In generalNotwithstanding subsection (b), (y), or (z)(2), if a fiscal quarter that begins on or after January 1, 2020, is an economic downturn quarter (as defined in paragraph (2)) with respect to a State, then the Federal medical assistance percentage applicable to amounts expended by the State for medical assistance for services furnished during such quarter shall be increased in accordance with paragraphs (3) and (4).(2)Economic downturn quarter(A)In general(i)In generalIn this subsection, the term economic downturn quarter means, with respect to a State, a fiscal quarter during which the State’s unemployment rate for the quarter exceeds the percentage determined for the State and quarter under clause (ii).(ii)Threshold percentageThe percentage determined under this clause for a State and fiscal quarter is the percentage equal to the lower of—(I)the State unemployment rate at the 20th percentile of the distribution of the State’s quarterly unemployment rates for the 60-quarter period preceding the quarter involved, increased by 1 percentage point; and(II)the State’s average quarterly unemployment rate for the 12-quarter period preceding the quarter involved, increased by 1 percentage point.(B)Unemployment data(i)In generalExcept as provided in clause (ii), for purposes of determining unemployment rates for a State and a quarter under this paragraph, the Secretary shall use data from the Local Area Unemployment Statistics from the Bureau of Labor Statistics. (ii)Application to certain territoriesIn the case of the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa, the Secretary shall use data from the U–6 unemployment measure of the Bureau of Labor Statistics to make any necessary determinations under subparagraph (A).(3)FMAP increase during economic downturn quarter(A)In generalDuring a fiscal quarter that is an economic downturn quarter with respect to a State, the Federal medical assistance percentage otherwise determined for the State and quarter under subsection (b) and, if applicable, the Federal medical assistance percentage applicable under subsection (y), (z)(2), or (ff) with respect to medical assistance furnished by the State during such quarter to individuals described in either such subsection shall be increased by the number of percentage points (rounded to the nearest tenth of a percentage point) equal to the product of—(i)the number of percentage points (rounded to the nearest tenth of a percentage point) by which the unemployment rate for the State and quarter exceeds the percentage determined for the State and quarter under paragraph (2)(A)(ii); and(ii)4.8.(B)Application of COVID–19 FMAP increaseAny increase applicable to the Federal medical assistance percentage of a State for a fiscal quarter under subparagraph (A) shall be in addition to any increase to such percentage for such quarter made pursuant to section 6008(a) of the Families First Coronavirus Response Act.(C)LimitationIn no case shall an increase to the Federal medical assistance percentage of a State under this paragraph result in a Federal medical assistance percentage that exceeds 95 percent.(D)Scope of applicationAny increase to the Federal medical assistance percentage of a State for a fiscal quarter under this paragraph shall only apply with respect to payments for amounts expended by the State for medical assistance for services furnished during such quarter and shall not apply with respect to—(i)disproportionate share hospital payments described in section 1923;(ii)payments under title IV or XXI;(iii)any payments under this title that are based on the enhanced FMAP described in section 2105(b); or(iv)any payments under this title that are based on a Federal medical assistance percentage determined for a State under subsection (aa) (but only to the extent that such Federal medical assistance percentage is higher than the economic recovery FMAP).(4)Advance payment; retrospective adjustment(A)In generalPrior to the beginning of each fiscal quarter that begins on or after July 1, 2020, the Secretary shall, with respect to each State— (i)determine the increase (if any) that is expected to apply to the Federal medical assistance percentage of such State for such quarter under this subsection based on the projections made for the State and quarter under subparagraph (B); and(ii)shall apply such increase to the Federal medical assistance percentage of the State for purposes of making payments to the State for amounts expended during such quarter as medical assistance under the State plan.(B)Projection of State unemployment ratesPrior to the beginning of each fiscal quarter that begins on or after July 1, 2020, the Secretary, acting through the Chief Actuary of the Centers for Medicare & Medicaid Services, shall, using the most recently available data described in paragraph (2)(B), make projections with respect to—(i)the unemployment rates for each State for such quarter;(ii)the threshold percentages described in paragraph (2)(A)(ii) for each State for such quarter; and(iii)the national unemployment rate for such quarter.(C)Retrospective adjustmentAs soon as practicable after final unemployment data becomes available for a fiscal quarter that begins on or after July 1, 2020, the Secretary shall, with respect to each State— (i)make a final determination of the increase (if any) applicable to the Federal medical assistance percentage of the State for the quarter under this subsection; and(ii)in accordance with subsection (d)(2) of section 1903, reduce or increase the amount payable to the State under subsection (a) of such section for a subsequent fiscal quarter to the extent of any overpayment or underpayment which the Secretary determines was made as a result of a miscalculation of the increase applicable to the Federal medical assistance percentage of the State for such prior fiscal quarter under this subsection.(5)Retrospective application of over-the-limit FMAP increases(A)In generalIf a State has excess percentage points with respect to an economic downturn quarter and an applicable FMAP (as determined under subparagraph (B)), the State may elect to apply such excess percentage points to increase such applicable FMAP for one or more quarters during the look-back period for the State and economic downturn quarter in accordance with this paragraph.(B)Excess percentage pointsFor purposes of this paragraph, the number of excess percentage points for a State, economic downturn quarter, and an applicable FMAP shall be equal to the number of percentage points by which— (i)the applicable FMAP for the State and quarter (after application of paragraph (3) but without regard to subparagraph (C) of such paragraph); exceeds(ii)95 percent.(C)Effect of application of excess percentage pointsIf a State elects to apply excess percentage points to an applicable FMAP to a quarter during a look-back period under this paragraph, the Secretary shall determine the additional amount of payment under section 1903(a) to which the State would have been entitled for such quarter if the applicable FMAP (as so increased) had been in effect for such quarter, and shall treat such additional amount as an underpayment for such quarter.(D)Distribution of excess percentage pointsA State that has excess percentage points with respect to an economic downturn quarter and applicable FMAP may elect to divide such points among more than 1 quarter during the look-back period for such State and quarter provided that no excess percentage point (or fraction of an excess percentage point) is applied to the applicable FMAP of more than 1 quarter.(E)Limitations(i)No increases over 100 percentA State may not increase an applicable FMAP for any quarter during a look-back period under this paragraph if such increase would result in the applicable FMAP for such quarter exceeding 100 percent.(ii)Scope of applicationAny increase to an applicable FMAP of a State for a fiscal quarter under this paragraph— (I)shall only apply with respect to payments for amounts expended by the State for medical assistance for services furnished during such quarter to which such applicable FMAP is applicable; and (II)shall not apply with respect to payments described in paragraph (3)(D).(F)DefinitionsIn this paragraph: (i)Applicable FMAPThe term applicable FMAP means, with respect to a State and fiscal quarter—(I)the Federal medical assistance percentage determined for the State and quarter under subsection (b); (II)the Federal medical assistance percentage applicable under subsection (y); (III)the Federal medical assistance percentage applicable under subsection (z)(2); or(IV)the Federal medical assistance percentage determined for the State and quarter under subsection (ff).(ii)Look-back periodThe term look-back period means, with respect to a State and a fiscal quarter that is an economic downturn quarter for the State, the period of 4 fiscal quarters that ends with the fourth quarter which precedes the most recent fiscal quarters that was not an economic downturn quarter for the State.(6)Requirement for all StatesA State may not receive an increase in the Federal medical assistance percentage for such State under this subsection, with respect to a fiscal quarter, if—(A)eligibility standards, methodologies, or procedures under the State plan or a waiver of such plan are more restrictive during such quarter than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) as in effect on the last day of the most recent fiscal quarter that was not an economic downturn quarter for the State;(B)the amount of any premium imposed by the State pursuant to section 1916 or 1916A during such quarter, with respect to an individual enrolled under such plan (or waiver), exceeds the amount of such premium as of the date described in subparagraph (A); or(C)the State fails to provide that an individual who is enrolled for benefits under such plan (or waiver) as of the date described in subparagraph (A) or enrolls for benefits under such plan (or waiver) during the period beginning with such date and ending with the day before the first day of the next quarter that is not an economic downturn quarter for the State shall be treated as eligible for such benefits for not less than 12 months (or, if such period is less than 12 months, throughout such period) unless the individual requests a voluntary termination of eligibility or the individual ceases to be a resident of the State..(b)Exclusion of economic downturn FMAP increases from territorial capsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and section 1935(e)(1)(B) and inserting subsections (g) and (h) and section 1935(e)(1)(B); and(2)by adding at the end the following:(h)Exclusion from caps of amounts attributable to economic downturn FMAPThe portion of any payment made to a territory for a fiscal year that is attributable to an increase in the Federal medical assistance percentage for a fiscal quarter during such year under section 1905(gg) shall not be taken into account for purposes of applying payment limits under subsections (f) and (g)..204.100 percent FMAP for individuals enrolling under Medicaid during the COVID–19 emergency(a)In generalNotwithstanding any other provision of law, the Federal medical assistance percentage otherwise determined under section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) with respect to medical assistance furnished during a specified period to a specified individual under a State plan (or waiver of such plan) under title XIX of such Act shall be 100 percent.(b)DefinitionsIn this section:(1)Specified individualThe term specified individual means an individual who enrolls under the State plan (or waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during the emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)).(2)Specified periodThe term specified period means, with respect to a State, including the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the United States Virgin Islands, the period beginning on the first day of the emergency period described in subsection (a) and ending on the date that is 3 months after the first day occurring on or after the date of the enactment of this section that the average unemployment rate for the 12-month period ending on such first day—(A)in such State is not more than 2 percentage points higher that the average unemployment rate in such State during the period consisting of October 1 through December 31 of 2019; and(B)in the United States is not more than 2 percentage points higher that the average unemployment rate in the United States during the period consisting of October 1 through December 31 of 2019.205.Mandatory approval of waivers to cover certain individuals under Medicaid during the COVID–19 emergencySection 1115(d) of the Social Security Act (42 U.S.C. 1315(d)) is amended by adding at the end the following new paragraph:(4)Notwithstanding any other provision of this section, the Secretary shall approve an application for a demonstration project under this section to the extent that such project allows an individual whose income (as determined under section 1902(e)(14)) does not exceed 300 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved, to enroll under the State plan (or waiver of such plan) under title XIX of the State submitting such application..IIIMiscellaneous301.Group health plan and health insurance issuer coverage of COVID–19 related treatment at no cost sharing(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements, for specified COVID–19 treatment services (as defined in section 102(b)) furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.(b)Reimbursement to plans and coverage for waiving cost sharing(1)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) that does not impose cost sharing requirements as described in subsection (a) shall notify the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury (through a joint process established jointly by the Secretaries) of the total dollar amount of cost sharing that, but for the application of subsection (a), would have been required under such plans and coverage for items and services related to COVID–19 furnished during the period to which subsection (a) applies to enrollees, participants, and beneficiaries in the plan or coverage to whom such subsection applies, but which was not imposed for such items and services so furnished pursuant to such subsection and the Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury, shall make payments in accordance with this subsection to the plan or issuer equal to such total dollar amount. (2)Methodology for paymentsThe Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury shall establish a payment system for making payments under this subsection. Any such system shall make payment for the value of cost sharing not imposed by the plan or issuer involved.(3)Timing of paymentsPayments made under paragraph (1) shall be made no later than May 1, 2021, for amounts of cost sharing waivers with respect to 2020. Payments under this subsection with respect to such waivers with respect to a year subsequent to 2020 that begins during the period to which subsection (a) applies shall be made no later than May of the year following such subsequent year.(4)AppropriationsThere is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such funds as are necessary to carry out this subsection. (c)Enforcement(1)Application with respect to PHSA, ERISA, and IRCThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable. (2)Private right of actionAn individual with respect to whom an action is taken by a group health plan or health insurance issuer offering group or individual health insurance coverage in violation of subsection (a) may commence a civil action against the plan or issuer for appropriate relief. The previous sentence shall not be construed as limiting any enforcement mechanism otherwise applicable pursuant to paragraph (1).(d)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction, or otherwise. (e)TermsIn this section, the terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable.302.Payment for specified COVID–19 treatment services furnished to the uninsured(a)In generalThe Secretary of Health and Human Services shall pay to a health care provider that furnishes a specified COVID–19 treatment service (as defined in section 102) to an uninsured individual (as defined in subsection (b)) an amount equal to the amount that would have been payable (including any cost-sharing requirement) under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) had such service been furnished to an individual entitled to benefits under part A and enrolled under part B of such title.(b)Uninsured individualFor purposes of this section, the term uninsured individual means an individual who—(1)is not enrolled in a group health plan or in group or individual health insurance coverage (as defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)); and(2)is not enrolled in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) or under the program established under chapter 89 of title 5, United States Code.(c)Holding uninsured individual harmless for specified COVID-19 treatment services(1)In generalA health care provider receiving payment under subsection (a) for a specified COVID–19 treatment service furnished to an individual may not hold such individual liable for any amount for such service.(2)EnforcementA health care provider who violates subsection (a) shall be subject to a civil monetary penalty determined appropriate by the Secretary of Health and Human Services. The provision of section 1128A of the Social Security Act (42 U.S.C. 1320a–7a) (other than subsections (a) and (b)) shall apply with respect to a civil monetary penalty imposed under the previous sentence in the same manner as such provisions apply with respect to a penalty or proceeding under subsection (a) of such section. 